DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are unclear and indefinite because it is unclear how to define the metes and bounds of “non-living movable body.”  In particular, it is unclear if the claim intends to include movable bodies that are non-living like vehicles and how the specification would then support being operable to be used on a vehicle.  For purposes of examination, examiner understands non-living movable body to refer to robotic or inanimate machinery or toys having human like appendages (i.e. arms, legs, hands).

Claim 9 recites the limitation "the output device" in ln 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim should either depend from 2 or use “an output device.”

Claim Objections
Claims 1-20 are objected to because of the following informalities:  These claims recite the phrase “one of the sensor and the first end” which is confusing because it seems like there may be more than one sensor.  Examiner suggests phrasing the limitation as “either the sensor or the first end..” to better clarify the limitation as selecting between either the senor or the first end.  Appropriate correction is required.  Claims 2-14 and 16-19 are dependent upon claims 1 and 15 and therefore are also objected to because they share the same informalities as the objected claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-9, 15-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 11-12, 15-16, and 23-25 of U.S. Patent No. 9668675 in view of Smela et al. (US 6360615).  (see tables for matching claims)

Regarding claim 1, claim 1 of US 9668675 discloses all of the claimed limitations recited in present application (see table) except for reciting that the sensing device is for sensing movement of “a non-living movable body.”
Smela discloses sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the claims of US 9668675 with Smela to further include implementing the sensing device for sensing movement of a non-living movable body motivated by a desire to incorporate known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (KSR) & (see Smela [Col 4; ln 18-34]).  For example, monitoring and outputting movement based feedback of robots, machinery, toys, etc.

16/869,357 Claim 1
US 9668675: claim 1
1. A sensing device for sensing movement of a non-living movable body, the sensing device comprising: 
a sensor operatively attachable to a covering; 
a triggering mechanism operatively attachable at a first end to the covering and operatively connected at a second end to the sensor; 
wherein the covering includes first and second covering portions and is positionable on a non-living movable body such that the first covering portion is in contact with a first segment of the non-living movable body and the second covering portion is positioned in contact with a second segment of the non-living movable body; 
wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the non-living movable body: 
one of the sensor and the first end is attached to one of the first and second covering portions, 
the other of the sensor and the first end is attached to the other of the first and second covering portions, and 
the triggering mechanism extends from the first segment to the second segment, 
such that a movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor; and 
wherein the input actuates the sensor to generate an output defined by the movement.

1. A sensing device comprising: 


a sensor operatively attachable to a covering; 
a triggering mechanism operatively attachable at a first end to the covering and operatively connected at a second end to the sensor; 
wherein the covering includes first and second covering portions and is positionable on a body such that the first covering portion is in contact with a first segment of the body and the second covering portion is positioned in contact with a second segment of the body; 

wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the body: 

one of the sensor and the first end is attached to one of the first and second covering portions, 
the other of the sensor and the first end is attached to the other of the first and second covering portions, and 
the triggering mechanism extends from the first segment to the second segment, 
such that movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor; and 
wherein the input actuates the sensor to generate an output defined by the movement.



Regarding claim 2, claim 3 of US 9668675 anticipates all of the instant application claim 2 limitations.
16/869,357 Claim 2
US 9668675: Claim 3
2. The sensing device of claim 1, further comprising: 
an output device configured to receive the output from the sensor.

3. The sensing device of claim 1, further comprising: 
an output device configured to receive the output from the sensor in real time.



Regarding claims 3 and 4, claims 7 and 8 of US 9668675 anticipates all of the instant application claims 3 and 4 limitations, in particular, displaying information defined by the output refers to output defined by the movement (see claim 1) and is understood to be a visual feedback of: “a measurement of the movement, a count of movement repetitions, an analysis of a movement, a comparison of the movement to a movement threshold, a message defined by the output, and an alert defined by the output.”

16/869,357 Claim 3 and 4
US 9668675: Claim 7 and 8
3. The sensing device of claim 2, wherein the output device is configured to (1)generate a feedback defined by the movement.

4. The sensing device of claim 3, (2)wherein the feedback includes one of an audio output, a visual output, and an audio-visual output.

7. The sensing device of claim 1, further comprising: 
an output device configured to receive the output from the sensor; 
(2)wherein the output device includes a display element; and 
(1)wherein the output device is operable to display information defined by the output,(2) via the display element. 
8. The sensing device of claim 7, wherein the information includes at least one of 
(1)a measurement of the movement, a count of movement repetitions, an analysis of a movement, a comparison of the movement to a movement threshold, a message defined by the output, and an alert defined by the output.



Regarding claim 5, claim 8 of US 9668675 anticipates all of the instant application claim 5 limitations, in particular, wherein feedback is characterized as an electronic output in displaying information includes at least one of a measurement of the movement, a count of movement repetitions, an analysis of a movement, a comparison of the movement to a movement threshold, a message defined by the output, and an alert defined by the output.
16/869,357 claim 5
US 9668675: Claim 8

5. The sensing device of claim 3, wherein the feedback includes an electronic output.
8. The sensing device of claim 7, wherein the information includes at least one of 
a measurement of the movement, a count of movement repetitions, an analysis of a movement, a comparison of the movement to a movement threshold, a message defined by the output, and an alert defined by the output.



Regarding claim 8, claim 12 of US 9668675 anticipates all of the instant application claim 8 limitations.
16/869,357 claim 8
US 9668675: Claim 12
8. The sensing device of claim 2, wherein the output device is located remotely from the sensing device and the covering.
12. The sensing device of claim 11, wherein the output device is located remotely from the sensing device and the covering



Regarding claim 9, the patent anticipates all of the instant application claim limitations
16/869,357 claim 9
US 9668675: Claim 11
9. The sensing device of claim 1, wherein the sensing device is configured for wireless communication with the output device.
11. The sensing device of claim 1, wherein the sensing device is configured for wireless communication with an output device such that information can be transferred wirelessly between the sensing device and the output device; wherein the information comprises the output.



Regarding claim 15, claim 15 of US 9668675 discloses all of the claimed limitations recited in present application (see table) claim 15 except for reciting that the sensing device is for sensing movement of “a non-living movable body.”
Smela discloses sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the claims of US 9668675 with Smela to further include implementing the sensing device for sensing movement of a non-living movable body motivated by a desire to incorporate known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (KSR) & (see Smela [Col 4; ln 18-34]).  For example, monitoring and outputting movement based feedback of robots, machinery, toys, etc.
16/869,357 Claim 15
US 9668675: Claim 15
15. A system for sensing movement of a non-living movable body, the system comprising: 

a sensing device including: 
a sensor operatively attachable to a covering; 

a triggering mechanism operatively attachable at a first end to the covering and operatively connected at a second end to the sensor; 

wherein the covering includes first and second covering portions and is positionable on a non-living movable body such that the first covering portion is in contact with a first segment of the non-living movable body and the second covering portion is positioned in contact with a second segment of the non-living movable body; 

wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the non-living movable body: 
one of the sensor and the first end is attached to one of the first and second covering portions, 
the other of the sensor and the first end is attached to the other of the first and second covering portions, and 
the triggering mechanism extends from the first segment to the second segment, 
such that a movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor; and 
wherein the input actuates the sensor to generate an output defined by the movement.

15. A system for measuring movement of a first segment of a body relative to a second segment of the body, the system comprising: 
a sensing device comprising: 
a sensor operatively attachable to a covering; 
a triggering mechanism operatively attachable at a first end to the covering defining first and second covering portions; and 
the triggering mechanism operatively connected at a second end to the sensor; 
wherein the covering is positionable on a body such that the first covering portion is in contact with a first segment of the body and the second covering portion is positioned in contact with a second segment of the body; 



wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the body: 

one of the sensor and the first end is attached to one of the first and second covering portions, 
the other of the sensor and the first end is attached to the other of the first and second covering portions, and 
the triggering mechanism extends from the first segment to the second segment, 
such that movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor; and 
wherein the input actuates the sensor to generate an output defined by the movement.



Regarding claims 16, claim 16 of US 9668675 anticipates all of the instant application claim 16 limitations.
16/869,357 Claim 16
US 9668675: Claim 16
16. The system of claim 15, further comprising: 
an output device configured to receive the output from the sensor.
16. The system of claim 15, further comprising:
 an output device configured to receive the output from the sensor and to generate a measurement of the movement corresponding to the output.



Regarding claim 20, claims 23-25 of US 9668675 discloses all of the claimed limitations recited in present application claim 20 (see table) except for reciting that the sensing device is for sensing movement of “a non-living movable body.”
Smela discloses sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the claims of US 9668675 with Smela to further include implementing the sensing device for sensing movement of a non-living movable body motivated by a desire to incorporate known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (KSR) & (see Smela [Col 4; ln 18-34]).  For example, monitoring and outputting movement based feedback of robots, machinery, toys, etc.
16/869,357 Claim 20
US 9668675: Claim 23-25
20. A method for sensing movement of a non-living movable body, the method comprising: 
attaching a sensing device to a covering having first and second covering portions; 
wherein the covering is positionable in contact with a non-living movable body such that the first covering portion is in contact with a first segment of the non- living movable body and the second covering portion is in contact with a second segment of the non-living movable body; 
wherein the sensing device comprises: 
a sensor operatively attachable to the covering defining first and second covering portions; 
a triggering mechanism operatively attachable at a first end to the covering; and 
the triggering mechanism operatively connected at a second end to the sensor; 
wherein the covering is positionable on a body such that the first covering portion is in contact with a first segment of the non-living movable body and the second covering portion is positioned in contact with a second segment of the non-living movable body; 
attaching one of the sensor and the first end to one of the first and second covering portions; 
attaching the other of the sensor and the first end to the other of the first and second covering portions, such that, when the covering is positioned in contact with the non-living movable body, the triggering mechanism extends from the first segment to the second segment; 
wherein movement of one of the first and second segments of the non-living movable body activates the triggering mechanism to provide an input to the sensor; 

(1)generating, via the sensor, an output corresponding to the input; 
(2)receiving the output to an output device in communication with the sensing device; 
(3)outputting, via the output device, a feedback defined by the movement.

23. A method comprising: 

attaching a sensing device to a covering having first and second covering portions; 
wherein the covering is positionable in contact with a body such that the first covering portion is in contact with a first segment of the body and the second covering portion is in contact with a second segment of the body; 

wherein the sensing device comprises: 
a sensor operatively attachable to the covering defining first and second covering portions; 
a triggering mechanism operatively attachable at a first end to the covering; and 
the triggering mechanism operatively connected at a second end to the sensor; 
wherein the covering is positionable on a body such that the first covering portion is in contact with a first segment of the body and the second covering portion is positioned in contact with a second segment of the body; 

attaching one of the sensor and the first end to one of the first and second covering portions; 
attaching the other of the sensor and the first end to the other of the first and second covering portions, such that, when the covering is positioned in contact with the body, the triggering mechanism extends from the first segment to the second segment; and 
wherein movement of one of the first and second segments of the body activates the triggering mechanism to provide an input to the sensor.

24. The method of claim 23, further comprising: 
activating the triggering mechanism to provide the input to the sensor; 
wherein the input is defined by the movement of one of the first and second segments; 
receiving the input via the sensor; and (1)generating, via the sensor, an output corresponding to the input. 
25. The method of claim 23, further comprising: 
(2)receiving, via a computing device, the output from the sensing device; and 
(3) Analyzing at least one of the output and a measurement of movement defined by the output to determine at least one of: a pattern of movement; a count of repetitions of movement; and a message defined by at least one of the output, the measurement of movement, the pattern, and the count.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 15-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaharkin et al. (US 5474088) in view of Smela et al. (US 6360615)

With respect to claim 1, Zaharkin discloses a sensing device for sensing movement of a body [see abstract] & [Fig. 1], the sensing device comprising: 
a sensor [Fig. 1; 20] operatively attachable to a covering (flexible cuffs) [Fig. 1; 24, 26]; (characterized by the detector 20 operatively attachable to the covering 24 by the rigid arm 16 affixed to the sensor) 
a triggering mechanism [Fig. 1; 18] (characterized by the elongated rigid arm) operatively attachable at a first end to the covering [Fig. 1; 26] and operatively connected at a second end to the sensor; (Characterized arm 18 being connected at one end to the covering 26 and at the other end to the rotating pin of the sensor 20) [Col 3; ln 60-67 to Col 4; ln 1-4] 
wherein the covering includes first and second covering portions (flexible cuffs [Fig. 1; 24 & 26]) and is positionable on a movable body such that the first covering portion is in contact with a first segment of the movable body and the second covering portion is positioned in contact with a second segment of the movable body [Col 4; ln 5-19]; 
wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the movable body [Col 4; ln 5-19]: 
one of the sensor and the first end is attached to one of the first and second covering portions [Fig. 1] & [Col 3; ln 60-67 to Col 4; ln 1-19], (characterized by the sensor 20 attached to covering portion 24 by means of arm 16)
the other of the sensor and the first end is attached to the other of the first and second covering portions [Fig. 1] & [Col 3; ln 60-67 to Col 4; ln 1-19], and (characterized by the arm 18 (triggering mechanism) being attached to the second covering 26)
the triggering mechanism extends from the first segment to the second segment, [Fig. 1; 18] (characterized in the arm 18 extending from cuff on one limb to the other limb through the sensing device arrangement) [Col 4; ln 5-19]
such that a movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor [Col 2; ln 43-56] & [Col 3; ln 60-67 to Col 4; ln 1-4]; and (characterized wherein movement of the limbs causes the arm 18 to rotate about the rotating pin of the detector providing a change in angle as an input to the sensor 20)
wherein the input actuates the sensor to generate an output defined by the movement [Col 2; ln 43-56] (characterized by angle detector producing a signal responsive to changes in the relative angular positon of the brace mechanism’s arms).
Examiner Note: Under BRI, the triggering mechanism is understood to be any mechanism that activates and causes the sensor to generate an output when there is movement of one of the first and second segments.

Zaharkin fails to disclose that the sensing device is implemented for sensing movement of a non-living movable body.
Smela discloses a sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zaharkin with Smela to further include implementing the sensing device for sensing movement of a non-living movable body motivated by a desire to incorporate known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (KSR) & (see Smela [Col 4; ln 18-34]).  For example, monitoring and outputting movement based feedback of robots, machinery, toys, etc.)


With respect to claim 2, Zaharkin discloses further comprising: an output device [Fig. 1; 12] configured to receive the output from the sensor [Col 4; ln 33-36].

With respect to claim 3, Zaharkin discloses wherein the output device is configured to generate a feedback defined by the movement [Col 4; ln 54-61]. (characterized by displaying various information to the user such as relative angular position, average angular velocity, angular displacement of the limb(s))

With respect to claim 4, Zaharkin discloses wherein the feedback includes one of an audio output, a visual output, and an audio-visual output [Col 4; ln 54-61]. (characterized by displaying various information to the user such as relative angular position, average angular velocity, angular displacement of the limb(s))

With respect to claim 5, Zaharkin discloses wherein the feedback includes an electronic output [Col 4; ln 54-61]. (characterized by displaying various information to the user such as relative angular position, average angular velocity, angular displacement of the limb(s))

With respect to claim 6, Zaharkin discloses the sensing device of claim 2, wherein: 
the output is one of a plurality of outputs received from the sensor (characterized by determining a minimum joint angle and a maximum joint angle) [Col 8; ln 60-67 to Col 9; ln 1-7] & [Col 25-37]; 
each output of the plurality of outputs is defined by a respective movement of a plurality of movements of the one of the first and second segments (characterized in a movement of the joint a minimum angle position and the movement of the joint to a maximum angle position) [Col 8; ln 60-67 to Col 9; ln 1-7] & [Col 25-37]; and 
the output device is configured to: 
receive the plurality of outputs from the sensor (characterized by reading counter output) [Col 8; ln 60-67];  and 
identify, using the plurality outputs, a pattern defined by the plurality of movements. (characterized by range of motion (angular displacement) established from determining the minimum and maximum angle determination) [Col 1; ln 60-67] & [Col 11; ln 24-42].

With respect to claim 8, Zaharkin discloses wherein the output device is located remotely from the sensing device and the covering [Fig. 1].

With respect to claim 15, Zaharkin discloses a system for sensing movement of a movable body [Fig. 1], the system comprising: 
a sensing device [Fig. 1; 10] including: 
a sensor [Fig. 1; 20] operatively attachable to a covering (flexible cuffs) [Fig. 1; 24, 26]; (characterized by the detector 20 operatively attachable to the covering 24 by the rigid arm 16 affixed to the sensor) 
a triggering mechanism [Fig. 1; 18] (characterized by the elongated rigid arm) operatively attachable at a first end to the covering [Fig. 1; 26] and operatively connected at a second end to the sensor; (Characterized arm 18 being connected at one end to the covering 26 and at the other end to the rotating pin of the sensor 20) [Col 3; ln 60-67 to Col 4; ln 1-4] 
wherein the covering includes first and second covering portions (flexible cuffs [Fig. 1; 24 & 26]) and is positionable on a movable body such that the first covering portion is in contact with a first segment of the movable body and the second covering portion is positioned in contact with a second segment of the movable body [Col 4; ln 5-19]; 
wherein, when the sensing device is attached to the covering and the covering is positioned in contact with the movable body [Col 4; ln 5-19]: 
one of the sensor and the first end is attached to one of the first and second covering portions [Fig. 1] & [Col 3; ln 60-67 to Col 4; ln 1-19], (characterized by the sensor 20 attached to covering portion 24 by means of arm 16)
the other of the sensor and the first end is attached to the other of the first and second covering portions [Fig. 1] & [Col 3; ln 60-67 to Col 4; ln 1-19], and (characterized by the arm 18 (triggering mechanism) being attached to the second covering 26)
the triggering mechanism extends from the first segment to the second segment, [Fig. 1; 18] (characterized in the arm 18 extending from cuff on one limb to the other limb through the sensing device arrangement) [Col 4; ln 5-19]
such that a movement of one of the first and second segments activates the triggering mechanism to provide an input to the sensor [Col 2; ln 43-56] & [Col 3; ln 60-67 to Col 4; ln 1-4]; and (characterized wherein movement of the limbs causes the arm 18 to rotate about the rotating pin of the detector providing a change in angle as an input to the sensor 20)
wherein the input actuates the sensor to generate an output defined by the movement [Col 2; ln 43-56] (characterized by angle detector producing a signal responsive to changes in the relative angular positon of the brace mechanism’s arms).
Examiner Note: Under BRI, the triggering mechanism is understood to be any mechanism that activates and causes the sensor to generate an output when there is movement of one of the first and second segments.

Zaharkin fails to disclose that the sensing device is implemented for sensing movement of a non-living movable body.
Smela discloses a sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zaharkin with Smela to further include implementing the sensing device for sensing movement of a non-living movable body motivated by a desire to incorporate known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (KSR) & (see Smela [Col 4; ln 18-34]).  For example, monitoring and outputting movement based feedback of robots, machinery, toys, etc.)

With respect to claim 16, Zaharkin discloses further comprising: an output device [Fig. 1; 12] configured to receive the output from the sensor [Col 4; ln 33-36].

With respect to claim 17, Zaharkin discloses wherein: 
the output is one of a plurality of outputs received from the sensor (characterized by determining a minimum joint angle and a maximum joint angle) [Col 8; ln 60-67 to Col 9; ln 1-7] & [Col 25-37]; 
each output of the plurality of outputs is defined by a respective movement of a plurality of movements of the one of the first and second segments (characterized in a movement of the joint a minimum angle position and the movement of the joint to a maximum angle position) [Col 8; ln 60-67 to Col 9; ln 1-7] & [Col 25-37]; 
the output device is a computing device [Fig. 2] configured to: 
receive the plurality of outputs from the sensor (characterized by reading counter output) [Col 8; ln 60-67]; and 
identify, using the plurality of movements, a task (characterized by the extreme determination routine [Fig. 3]) performed by the non- living movable body.

With respect to claim 18, Zaharkin discloses further comprising the computing device configured to: 
identify, using the plurality of movements, one of: a sequence of movements defining the task; and a pattern of movements defining the task (characterized in move joint to minimum and maximum angle position as sequence for perform task (extreme angle determination mode) [Fig. 3]).

With respect to claim 20, Zaharkin discloses a method for sensing movement of a movable body [see claim 13], the method comprising: 
attaching a sensing device to a covering having first and second covering portions (flexible cuffs [Fig. 1; 24 & 26]) [Col 4; ln 5-10]; 
wherein the covering is positionable in contact with a movable body such that the first covering portion is in contact with a first segment of the movable body and the second covering portion is in contact with a second segment of the movable body [Col 4; ln 5-19]; 
wherein the sensing device [Fig. 1; 10] comprises: 
a sensor [Fig. 1; 20] operatively attachable to the covering defining first and second covering portions; (characterized by the detector 20 operatively attachable to the covering 24 by the rigid arm 16 affixed to the sensor) 
a triggering mechanism  [Fig. 1; 18] (characterized bythe elongated rigid arm) operatively attachable at a first end to the covering [Fig. 1; 26]; and 
the triggering mechanism operatively connected at a second end to the sensor; (Characterized arm 18 being connected at one end to the covering 26 and at the other end to the rotating pin of the sensor 20) [Col 3; ln 60-67 to Col 4; ln 1-4]
wherein the covering (cuffs 24,26) is positionable on a body such that the first covering portion is in contact with a first segment of the movable body and the second covering portion is positioned in contact with a second segment of the movable body [Col 4; ln 5-19];
attaching one of the sensor and the first end to one of the first and second covering portions; [Fig. 1] & [Col 3; ln 60-67 to Col 4; ln 1-19], (characterized by the sensor 20 attached to covering portion 24 by means of arm 16)
attaching the other of the sensor and the first end to the other of the first and second covering portions, [Fig. 1] & [Col 3; ln 60-67 to Col 4; ln 1-19] (characterized by the arm 18 (triggering mechanism) being attached to the second covering 26) such that, when the covering is positioned in contact with the movable body, the triggering mechanism extends from the first segment to the second segment [Fig. 1; 18] (characterized in the arm 18 extending from cuff on one limb to the other limb through the sensing device arrangement) [Col 4; ln 5-19];
wherein movement of one of the first and second segments of the non-living movable body activates the triggering mechanism to provide an input to the sensor [Col 2; ln 43-56] & [Col 3; ln 60-67 to Col 4; ln 1-4]; (characterized wherein movement of the limbs causes the arm 18 to rotate about the rotating pin of the detector providing a change in angle as an input to the sensor 20) 
generating, via the sensor, an output corresponding to the input [Col 2; ln 43-56]; (characterized by angle detector producing a signal responsive to changes in the relative angular positon of the brace mechanism’s arms).
receiving the output to an output device in communication with the sensing device [Fig. 1; 12] & [Col 4; ln 33-36];
outputting, via the output device, a feedback defined by the movement [Col 4; ln 54-61].(characterized by displaying various information to the user such as relative angular position, average angular velocity, angular displacement of the limb(s))
Examiner Note: Under BRI, the triggering mechanism is understood to be any mechanism that activates and causes the sensor to generate an output when there is movement of one of the first and second segments.

Zaharkin fails to disclose that the sensing device is implemented for sensing movement of a non-living movable body.
Smela discloses a sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zaharkin with Smela to further include implementing the sensing device for sensing movement of a non-living movable body motivated by a desire to incorporate known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (KSR) & (see Smela [Col 4; ln 18-34]).  For example, monitoring and outputting movement based feedback of robots, machinery, toys, etc.)

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaharkin et al. (US 5474088) in view of Smela et al. (US 6360615) as applied to claim 6 above, and further in view of Ward et al. (US 5754121) 

With respect to claim 7, Zaharkin and Smela fail to disclose wherein the output device if further configured to: compare the output defined by the respective movement to the pattern; and identify a deviation of the respective movement from the pattern.
Zaharkin does teach about establishing a range of motion in the minimum and maximum angle determination for angular displacement [Col 11; ln 24-42]; however, they lack specifically identifying a deviation of the movement from this range of motion.
Ward discloses a joint monitoring device and includes teaching setting a range of motion for said joint and monitoring when an allowed range of motion has been exceeded [Col 5; ln 48-60].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zaharkin in view of Smela with Ward to further include comparing the output defined by the respective movement to the pattern; and identifying a deviation of the respective movement from the pattern motivated by desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby providing improved techniques for monitoring patients during rehabilitation of joints (see Ward [Col 1; ln 11-15])

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaharkin et al. (US 5474088) in view of Smela et al. (US 6360615) as applied to claim 1 above, and further in view of Priester et al. (US 6890312).

With respect to claim 9, Zaharkin and Smela fail to disclose wherein the sensing device is configured for wireless communication with the output device.
Priester discloses a sensing device for measuring the angular relationship between two body parts that is configured for wireless communication with the output device [Col 4; ln 65-67 to Col 5; ln 1-8].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Zaharkin in view of Smela with Priester to implement the sensing device configured for wireless communication with the output device motivated by a desire to use simple substitution of one known element for another to obtain predictable results (KSR) (e.g. wired for wireless communication).

Claim 10-11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaharkin et al. (US 5474088) in view of Smela et al. (US 6360615) as applied to claim 1 above, and further in view of Kim et al. (US 2011/0106307).

With respect to claim 10, Zaharkin and Smela fail to disclose wherein the movement of the non-living movable body is a mechanically actuated movement.
Smela does disclose a sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].  Smela provides examples of non-livable moving bodies including a robot or a piece of machinery.
Kim teaches about a non-living movable body such as a humanoid robot and a humanoid robot performs tasks using a manipulator which may move similar to the arm or hand motion of a human by an electrical or mechanical mechanism [Par. 0006].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Zaharkin in view of Smela with Kim to include having the non-living movable body’s movement be a mechanically actuated movement motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 11, Zaharkin and Smela fail to disclose wherein the movement of the non-living movable body is an electromechanically actuated movement.
Smela does disclose a sensing device for sensing movement [Fig. 1] of a non-living movable body wherein a sensor and trigger mechanism are operatively attached to covering portions positionable on a non-living movable body [Fig. 6B] & [Col 12; ln 12-23] such that a movement activates the triggering mechanism to provide an input to the sensor [Col 6; ln 60-67 to Col 7; ln 1-10]; and wherein the input actuates the sensor to generate an output defined by the movement [Col 4; ln 18-34].  Smela provides examples of non-livable moving bodies including a robot or a piece of machinery.
Kim et al. (US 2011/0106307) teaches about a non-living movable body such as a humanoid robot and a humanoid robot performs tasks using a manipulator which may move similar to the arm or hand motion of a human by an electrical or mechanical mechanism [Par. 0006].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Zaharkin in view of Smela with Kim to include having the non-living movable body’s movement be a electromechanically actuated movement motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaharkin et al. (US 5474088) in view of Smela et al. (US 6360615) as applied to claim 15 above, and further in view of Suzuki et al. (US 5027688).

With respect to claim 19, Zaharkin and Smela fail to disclose further comprising a second sensing device operatively attachable to the covering and actuable to generate a second output; 
wherein the second output is defined by a movement of a third segment of the non-living movable body.
Suzuki discloses a brace type angle-detecting device and in particular teaches of an embodiment wherein a second sensing device operatively attachable to the covering and actuable to generate a second output wherein the second output is defined by a movement of a third segment of the non-living movable body [Fig. 5] & [Col 3; ln 19-36].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zaharkin in view of Smela with Suzuki to further include a second sensing device operatively attachable to the covering and actuable to generate a second output, and wherein the second output is defined by a movement of a third segment of the non-living movable body motivated by a desire to applying a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows for monitoring of additional joints on the body using additional sensors.

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12-14 distinguish over the closest available prior art Zaharkin et al. (US 5474088), Smela et al. (US 6360615), Ward et al. (US 5754121), and Suzuki et al. (US 5027688), either singularly or in combination, because the prior art fails to anticipate or render obvious the sensing device of claim 1, wherein: 
“the triggering mechanism is a first triggering mechanism configured to provide a first input to the sensor; 
the first input actuates the sensor to generate a first output defined by the movement of the one of the first and second segments; 
the device further comprising: 
the covering including a third covering portion; 
wherein the third covering portion is positionable on the non-living movable body such that the third covering portion is positioned in contact with a third segment of the non-living movable body; 
a second triggering mechanism operatively attachable at a first end to the third covering portion and operatively connected at a second end to the sensor; 
wherein the second triggering mechanism extends from the third segment to the sensor such that a movement of the third segment activates the second triggering mechanism to provide a second input to the sensor; and 
wherein the second input actuates the sensor to generate a second output defined by the movement of the third segment” in combination with every other limitation as claimed and defined by the applicant.  (see underlined for emphasis)  In particular, the prior art fails to disclose a particular embodiment and structural arrangement that has a sensor that is connected to both a first and second triggering mechanism, wherein each trigger mechanism is attached to a different segment and therefore generates an input indicative of movement of that segment.  The claimed invention provides an improvement of using one sensor with multiple triggering mechanisms to monitor different segments whereas the prior art merely teaches about using a plurality of sensors to monitor and sense different segments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kramer et al. (US 6050962) discloses a sensing system for measuring various joints of a human body for applications for performance animation, biomechanical studies and general motion capture [see abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                  


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
08/13/2021